UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6425



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH JOHNSON, JR., a/k/a Joseph R. Johnson,
a/k/a Joe Johnson,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-96-180-A)


Submitted:   June 15, 2000                 Decided:   June 23, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Johnson, Jr., Appellant Pro Se. Charles Philip Rosenberg,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson, Jr., appeals the district court’s orders deny-

ing his motions for reconsideration of sentence, to reconsider the

court’s order denying his motion, and for appointment of counsel.

We have reviewed the record and the district court’s opinions and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See United States v. Johnson, No. CR-96-

180-A (E.D. Va. Feb. 24 & Mar. 9, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2